DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  8-11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US2016/0002998.
Regarding claim 1, Wang teaches  a system for anchoring a plug (Figure 6) within a bore 67, the system comprising: a plurality of stress relieving elements 68 (bead packing) configured to be compressed responsive to receiving a first force (axial stress described in ¶0048) to dissipate the first force via a second force (radial stress described in ¶0050), wherein the second force induces friction to anchor the plug in place (wherein such friction necessarily occurs due to the previously described radial stress), a total length (such as the length shown in Figure 6) of the plurality of stress relieving elements being at least as long as an effective screening length (wherein this length is interpreted to be the length needed to provide sufficient packing in the wellbore), wherein the effective screening length being based on a radius of the bore, friction factor between an inner wall of the bore and the plurality of stress relieving elements, and Janssen's coefficient (wherein Janssen’s coefficient necessarily occurs when provided with particles in an annulus. The claim does not have specifics on the relation between the effective screen length and the radius, friction factor, and Janssen’s coefficient, therefore, any length can be selected to reach the effective screen length).
Regarding claim 8, the stress relieving elements are permeable (Wang, claim 16) such that fluid may be communicated through the stress relieving elements, wherein the first force is an axial force and the second force is a radial or lateral force (¶0050 describes applying stress in the axial direction- which is axial force- to generate radial stress- which is radial force).
Regarding claim 9, a first pipe 65; and a second pipe 61, wherein the second force is configured to couple the first pipe and the second pipe (wherein when 65 is set in 68, it is held in place relative to 61, thus 65 is considered to be coupled to 61).
Regarding claim 10, the first pipe has a first stopper 66 and the second pipe has a second stopper 611.
Regarding claim 11, Wang teaches a method for anchoring a plug (Figure 6) within a bore 67, the system comprising: determining an effective screening length for a plurality of stress relieving elements 68 (determined to be length shown in Figure 6), the effective screening length being based on a radius of the bore, friction factor between an inner wall of the bore and the plurality of stress relieving elements, and Janssen's coefficient (as described above); positioning the plurality of stress relieving elements within the bore with a length longer than the effective screening length; applying a first force (stress in the axial direction ¶0050) against the plurality of stress relieving elements; compressing the plurality of stress relieving elements based on the first force ¶0082; dissipating and anchoring the plug in place within the bore based on a second force (the radial stress described in ¶0050) created when compressing the plurality of stress relieving elements.
Regarding claim 17, the first force is an axial force (¶0050 stress in the axial direction) and the second force is a radial or lateral force (¶0050 the radial stress).
Regarding claim 18, the stress relieving elements are permeable (Wang, claim 16) such that fluid may be communicated through the stress relieving elements.
Regarding claim 19, coupling a first pipe 65 and a second pipe 61 via the second force (wherein when 65 is set in 68, it is held in place relative to 61, thus 65 is considered to be coupled to 61).
Regarding claim 20, the first pipe has a first stopper 66 and the second pipe has a second stopper 611.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang alone.
Regarding claims 6 and 16, Wang teaches the invention substantially as claimed, as described above, but does not teach each of the stress relieving elements comprise grain-like solids ranging in size from 500 microns to 2500 microns.
It would have been an obvious matter of design choice to select the size of the grain-like solids to be 500-2500 microns, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Wang teaches the stress relieving elements are coupled together into a first portion and a second portion (see Figure A below, annotated Figure 6), wherein each of the stress relieving elements in the first portion are linked together (by being proximate to each other and held in the same wellbore) and each of the stress relieving elements in the second portion are linked together (in the same manner as those of the elements in the first portion).

    PNG
    media_image1.png
    452
    661
    media_image1.png
    Greyscale

Figure A: annotated Figure 6, Wang
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Narhi, et al. US2020/0148945.
Wang teaches the invention substantially as claimed, as described above, but does not teach the plurality of stress relieving elements are positioned within a rubber packing, and the method step of positioning the stress relieving elements within the rubber packing.
Narhi, et al. teaches that it is known in the art to position particles 240 within a rubber packing 230 ¶0073, as shown in Figure 2b, to hold particles 240 ¶0077.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wang in view of Narhi, et al. to position the stress relieving elements in the rubber packing as a known means to deploy particles into the wellbore.
Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wang teaches a first casing 65 (wherein tubing 65 is held in the wellbore and is tubular, thus is considered casing) and a second casing 61; the first casing having a first outer diameter (as shown in Figure 6) and the second casing having a second inner diameter (as shown in Figure 6) , the second inner diameter being larger than the first outer diameter (since 65 is held radially inside 61); a cement layer ¶0014 having a proximal end (bottom of cement layer) positioned between the first casing and the second casing, each of the plurality of stress relieving elements being positioned (radially) between the first casing and the second casing, the first casing having a length that is at least as long as the effective screening length (as shown in Figure 6 where 65 is shown at least as long as the height of 68); and a particle layer comprised of particles having a smaller diameter (smaller particle layer described in ¶0143) than each of the plurality of stress relieving elements. However, Wang does not teach the particle layer being positioned between the plurality of stress relieving elements and the cement layer, since the stress relieving elements are placed between the particle layer and cement layer. Modification would not have been obvious as Wang intends for the particle layer to provide filtering. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao, et al. US2016/0145965 teaches a packer with particles that are axially compressed and radially expanded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        10/27/2022